Case: 14-11573    Date Filed: 10/30/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-11573
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 4:13-cr-00127-WTM-GRS-1



UNITED STATES OF AMERICA,

                                                         Plaintiff - Appellee,

                                      versus


SONNY MICHAEL VASQUEZ,

                                                         Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                               (October 30, 2014)

Before HULL, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Lynne M. Fleming, appointed counsel for Sonny Michael Vasquez in this

direct criminal appeal, has moved to withdraw from further representation of Mr.
              Case: 14-11573    Date Filed: 10/30/2014   Page: 2 of 2


Vasquez and prepared a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Mr. Vasquez’s convictions and sentences are AFFIRMED.




                                         2